      Case 1:19-cv-03312-CKK Document 4 Filed 01/07/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VICKI FANNING MCLEAN, et al.,
             Plaintiffs,
        v.                                           Civil Action No. 19-3312 (CKK)
 RUSSIAN FEDERATION, et al.,
             Defendants.


                                   RULE 4(m) ORDER
                                    (January 7, 2020)
    Plaintiffs filed the Complaint in this action on November 4, 2019 against Defendants.
See Compl., ECF No. 1. As of the date of this Order, the public docket reflects that
Plaintiffs have yet to file proof of service of all Defendants. While Plaintiffs filed an
“Affidavit of Service to U.S. Attorney General William Barr,” ECF No. 3, Plaintiffs have
not filed proof of service regarding all Defendants, of which there are almost forty. In
this regard, the Court directs Plaintiffs’ attention to Federal Rule of Civil Procedure 4(m),
which provides in pertinent part:
       If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate
       period.

Fed. R. Civ. P. 4(m). “Unless service is waived, proof of service must be made to the
court.” Fed. R. Civ. P. 4(l)(1). In order to avoid the finality of a mandatory dismissal of
this action against Defendants, it is, this 7th day of January 2020, hereby
    ORDERED that, by no later than February 2, 2020, Plaintiffs must either cause
process to be served upon Defendants and proof of service to be filed with the Court or
establish good cause for the failure to do so. Failure to make such filings will result in
dismissal of this case.
   The Clerk of the Court shall mail this Order to Plaintiffs at their addresses of record.
   SO ORDERED.
                                                           /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
